      Case 2:19-cv-02881-KSM Document 2-2 Filed 07/02/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA




                                                         :
JANE DOE,                                                :
                                                         :
                 Plaintiff,                              :       CIVIL ACTION NO.
                                                         :
                 v.                                      :
                                                         :
The Hospital of University of Pennsylvania,              :
The Trustees of the University of Pennsylvania,          :
The University of Pennsylvania,                          :
The University of Pennsylvania Health System             :
Dr. Octavia Pickett-Blakely,                             :
John Does 1-10, and,                                     :
Police Officers Richard Roes 1-10,                       :
                                                         :
                 Defendants.                             :

             DECLARATION OF PLAINTIFF JANE DOE IN SUPPORT OF
                      HER MOTION TO PROCEED IN ANONYMITY

 1.        I am a Plaintiff in the above captioned matter.

 2.        I am transgender (or “trans” or transsexual”.)

 3.        Throughout my life I have been estranged from family and friends because I am

 trans.

 4.        Throughout my life, I have been insulted, isolated, and assaulted for being trans.

 5.        This case is about my employer being transphobic.

 6.        I fear that disclosure of my condition in the present matter, as well as details of

 my most personal health matters, will harm me even more in the future.

 7.        Based on my life to date, I fear that disclosure of my personal identity in this

 matter will cause me severe harm because of society’s discrimination against trans

 people.

 8.        Based on my life to date, I fear disclosure of the events I have pled and the
     Case 2:19-cv-02881-KSM Document 2-2 Filed 07/02/19 Page 2 of 2



relief I seek in a public manner, as such disclosure will cause me severe harm.

9.   In accordance with 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct.


Executed on July 1, 2019

                                             JANE DOE
